ANotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “the computer-readable storage medium” in last line should read “a computer-readable storage medium”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 67 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
Amended Claims 1-3 and 6-7 of this application filed on 11/12/2020 are patentably indistinct from amended claims 8-10, 13-17 and 20 filed on 11/12/2020 of Application No.16293812. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct (i.e obvious) claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. (US20180176641) hereafter YUN in view of Chatterjee et al. (US20150178915) hereafter Chatterjee and in further view of GUZAK et al., (US20110040155) hereafter GUZAK.

1. Regarding claim 1, YUN discloses a method (Figs 1-3 shows the system/apparatus and method and para 0011 discloses a system for processing a video comprising a processor, a memory storing at least one instruction and the processor executing the instructions to perform the method meeting the claim limitations) for enhancing images with emotion information, comprising: 
capturing an image (para 0011, figs 1-3, paras 0036, 0039, 0045-0046, 0055-0059 discloses capturing an image “i.e para 0046 discloses the video (i.e plurality of images obviously meets the limitations of capturing an image) may be input to the device 10 through a camera, etc. of the device 10 and paras 0056-0059 discloses processing the video frames 310 (i.e plurality of images obviously meets the limitations of capturing an image) meeting the above claim limitations); 
identifying an individual in the image (para 0011, figs 1-3, paras 0036, 0039, 0045-0046,0055-0059 discloses capturing a plurality of images “i.e para 0046 discloses the video (i.e plurality of images obviously includes the image) may be input to the device 10 through a camera, etc. of the device 10 and paras 0056-0059 discloses processing the selected video frames 310 (i.e plurality of images obviously includes the image as claimed) and extract information (i.e image characteristics) of the selected video frames 310 and generating information about “a gender of a person” para 0059 discloses “a gender of a person: woman” , a facial expression about a person, an emotional state about a person etc obviously meeting the limitations of identifying an individual in the image from the plurality of images);
analyzing the image for emotional content (para 0011, figs 1-3, paras 0036, 0039, 0045-0046,0055-0059 discloses capturing a plurality of images “i.e para 0046 discloses the video (i.e plurality of images obviously includes the image as claimed) may be input to the device 10 through a camera, etc. of the device 10 and paras 0056-0059 discloses processing the selected video frames 310 (i.e plurality of images obvious) and extract information (i.e image characteristics) of the selected video frames 310 and generating information about “a gender of a person”, a facial expression about a person, an emotional state about a person etc meeting the limitations of analyzing the plurality of images which obviously includes analyzing the image as claimed for emotional content), 
converting the emotional content into emotion metadata (para 0011, figs 1-3, paras 0036, 0039, 0045-0046,0055-0059, 0065 discloses capturing a plurality of images “i.e para 0046 discloses the video (i.e plurality of captured images obviously includes the captured image as claimed) may be input to the device 10 through a camera, etc. of the device 10 and paras 0056-0059 discloses processing the selected video frames 310 (i.e plurality of images which obviously includes the captured image) and extract information (i.e image characteristics) of the selected video frames 310 and generating/converting information about “a gender of a person”, a facial expression about a person, an emotional state about a person, a skin color exposure degree of 75%, an action is taking off clothes, a mood: Happy expression as the metadata 320  meeting the limitations of converting the emotional content into emotion metadata, examiner notes that the specifics of converting are not required by the current claim); figs 1-3 and at paras 0056-0059 and obviously the storing the metadata requires a memory/computer readable medium, and para 0065 discloses “a happy facial expression” i.e obviously analyzing comprises evaluating facial expression, YUN however do not recite in exact claim language wherein the analyzing comprises evaluating a facial expression of the individual and prioritizing emotions based on data from one or more sensors, correlating the emotional content with the individual to produce associated emotion metadata; and storing the associated emotion metadata in conjunction with the image in the computer-readable storage medium.  
	Chatterjee discloses correlating the emotional content with the individual to produce associated emotion metadata (figs 1-4B and paras 0003, 0051-0056,0067 shows the data structure 300 of an image that includes an associated emotional values (as seen in fig 3B) of the individual (as seen in fig 4a) producing/generating metadata 302 (i.e associated emotion metadata) meeting the above limitations of correlating the emotional content with the individual (user) to produce associated emotion metadata, examiner notes that the specifics of produce are not required by the current claim); and storing the associated emotion metadata in conjunction with the image (as seen in fig 3B shows the associated emotion metadata with the image (paras 0003, 0054-0055,0067), fig 2 step 203 discloses storing and fig 1 shows the memory 102 obviously meeting the limitations of storing the associated emotion metadata in the medium/memory) in the computer-readable storage medium. Before the effective filing date of the invention was made, it would be obvious and within one of ordinary skill in the art to combine YUN and Chatterjee. YUN and Chatterjee are combinable because they are from the same field of endeavor and are analogous art of image/video and emotional data processing. The suggestion/motivation would be an efficient viewing/retrieval, organization and storage of the images in paras 0074-0076. As seen above Chatterjee discloses the associated emotion metadata and the storing and YUN para 0065 discloses “a happy facial expression” i.e obviously analyzing comprises evaluating facial expression. YUN and Chatterjee however do not recite in exact claim language wherein the analyzing comprises evaluating a facial expression of the individual and prioritizing emotions based on data from one or more sensors.
	GUZAK discloses wherein the analyzing comprises evaluating a facial expression of the individual and prioritizing emotions based on data from one or more sensors (fig 1, paras 0022-0023, 0037, 0039, 0051-0056 discloses wherein the analyzing comprises evaluating a facial expression of the individual (i.e processing the input to discern facial expression of the user) and the sensory aggregator 132 includes the algorithm that weights each input and that the facial expression input is weighted more heavily than a skin response based input which is weighted more heavily than a brain signal input and further discloses the sensory aggregator can classify inputs as being indicative of either positive emotions (eg. Happy, excited, calm etc) or negative emotions (eg. Sad, bored, frantic etc.) and further discloses determining emotions from facial expressions for example some human facial expressions are more easily and accurately read, so aggregator 230 (132) can adjust weights obviously meeting the limitations of prioritizing emotions (i.e importance) as based on data from one or more sensors, examiner notes that due to the presence of or data from only one sensor is required by the claim, examiner also notes that the specifics of prioritizing are also not required by the claim). Before the effective filing date of the invention was made, it would be obvious and within one of ordinary skill in the art to combine GAZUK, Chatterjee and YUN. Guzak, YUN and Chatterjee are combinable because they are from the same filed of endevour of image/video and emotional data processing. The suggestion/motivation would be an efficient viewing/retrieval, organization and storage of the images in paras 0074-0076 as taught by Chatterjee and real-time processing with increased accuracy at para 0072 as taught by GUZAK. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Chatterjee and GUZAK in the method of YUN to obtain the invention as specified in claim 2.

2. Regarding claim 2, YUN, Chatterjee and GUZAK disclose the method of claim 1. Chatterjee discloses capturing physiological data (i.e sensor 201 capturing heartrate for example, also see fig 6A) of the user (an individual) that captures an image as seen in fig 2 meeting the limitations of capturing physiological data corresponding to an individual that captures the image. Chatterjee further discloses and shows analyzing the physiological data for a second emotional content in fig 2/6A analyzing the physiological data for a second emotional content (i.e at step 202/603 the sensor information (physiological information from sensor 201/601) is calculated from an emotional state (i.e second emotional content); converting the second emotional content into a second emotion metadata (as seen in fig 3A the second emotional content converted/produced to second emotion metadata content meeting the claim limitations); storing the second emotion metadata in conjunction with the captured image in the computer-readable storage medium (as seen in fig 3B/6A shows the associated emotion metadata with the image (paras 0003, 0054-0055), fig 2 step 203 discloses storing and fig 1 shows the memory 102 obviously meeting the limitations of storing the associated emotion metadata in the medium/memory). YUN, Chatterjee and GUZAK together would therefore meet the limitations of claim 2.

3. Regarding claim 3, YUN, Chatterjee and GUZAK disclose the method of claim 2. Chatterjee shows wherein the physiological data is based upon a measurement of one or more of a list, the list consisting of: finger pressure; heartrate (fig 2 element 201a is the heartrate information): skin temperature; skin conductivity; skin, electricity; and moisture.  

4. Regarding claim 6, YUN, Chatterjee and GUZAK discloses the method of claim 1. YUN disclose wherein the method is implemented on a smartphone (fig 1 shows a smartphone).
 
5. Regarding claim 7, YUN, Chatterjee and GUZAK disclose the method of claim 1. Chatterjee disclose the method further comprising retrieving a subset of stored images with a search based upon the emotion metadata, wherein the subset of stored images have an individual emotional metadata associated with each individual image within the subset of stored images (fig 2A (element 203 store emotional state value with image), 3A-3B, 5 and 6A and paras 0024-0025, 0067-0068, 0073-0074 discloses image search engine 102d may retrieve, sort, search and organize image (i.e obviously a subset which could be a single image absent the specifics of the subset) with other images (i.e obviously stored images) based on the emotion metadata obviously meeting the above claim limitations). 

Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAYESH PATEL
Primary Examiner
Art Unit 2669


/JAYESH A PATEL/Primary Examiner, Art Unit 2669